Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application discloses the following embodiments:
Embodiment 1 - Figs. 1-8 drawn to a beverage container.
Embodiment 2 - Figs. 9-16 drawn to a beverage container.
Embodiment 3 – Figs. 17-24 drawn to a beverage container.
Embodiment 4 – Figs. 25-32 drawn to a beverage container.
Embodiment 5 – Figs. 33-40 drawn to a beverage container.
Embodiment 6 – Figs. 41-48 drawn to a beverage container.
Embodiment 7 – Figs. 49-56 drawn to a beverage container.
Embodiment 8 – Figs. 57-64 drawn to a beverage container.
Embodiment 9 – Figs. 65-72 drawn to a beverage container.
Embodiment 10 – Figs. 73-80 drawn to a beverage container.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I - Embodiment 1, 6.
Group II - Embodiment 2, 7.
Group III – Embodiment 3, 8.
Group IV – Embodiment 4. 9.
Group V – Embodiment 5, 10.
The designs as grouped are distinct from each other since under the law a design patent covers only the invention disclosed as an entirety, and does not extend to patentably distinct segregable parts; the only way to protect such segregable parts is to apply for separate patents.  See Ex parte Sanford, 1914 CD 69; 204 OG 1346 (Comm'r Pat. 1914); and Blumcraft of Pittsburgh v. Ladd, 238 F. Supp. 648, 144 USPQ 562 (D.D.C. 1965).  It is further noted that patentably distinct combination/subcombination subject matter must be supported by separate claims, whereas only a single claim is permissible in a design patent application.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).
The issue of whether a search and examination of an entire application can be made without serious burden to an examiner (as noted in MPEP 803) is NOT applicable to design applications when determining whether a restriction requirement should be made. (MPEP 1504.05)
Because the designs are distinct for the reason(s) given above, and have acquired separate status in the art, restriction for examination purposes as indicated is proper (35 U.S.C. 121).
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed. 37 CFR 1.143. Any reply that does not include an election of a single group will be held nonresponsive. Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to the nonelected groups.
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over the prior art will apply equally to all other groups. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
The claimed design is patentable over the references cited. However, a final determination of patentability will be made upon resolution of the above restriction.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRY A WALLACE whose telephone number is 571.272.2630.  The examiner can normally be reached Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lakiya Rogers, can be reached on 571.270.7145.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Questions regarding administrative matters should be directed to a USPTO Customer Service Representative or by accessing the automated information system, at 800-786-9199 (in USA or Canada) or 571-272-1000.
The amendment and/or drawings may be submitted to the following address:
	Mail Stop Design
	USPTO
	PO Box 1450
	Alexandria, VA  22313-1450
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/TERRY A WALLACE/Primary Examiner, Art Unit 2916